DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on May 21, 2021 is acknowledged.
Amendment filed May 21, 2021 is acknowledged.  Claims 11-20 have been cancelled.  Claims 1-10 are pending.
Action on merits of claims 1-10 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
A DISPLAY PANEL HAVING AN INORGANIC BARRIER LAYER COMPRISING A PLURALITY OF GROOVES FORMED AT A PERIPHERY AREA. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pixel defining layer, provided with a plurality of openings arranged in an array; an inorganic barrier layer, disposed in a part of the openings at a periphery of the pixel defining layer ” (Claim 1); “wherein the border area comprises a notched area” (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites: the display panel according to claim 8, wherein the border area comprises a notched area.  
What is the “notched area”?
The term is undefinable, therefore, the claim 9 is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites: a display terminal, comprising the display panel according to claim 1. 
The “display terminal” is a non-limiting preamble; and the limitation “the display panel according to claim 1” fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US. Pub. No. 2017/0237038).
With respect to claim 1, KIM ‘038 teaches a display panel as claimed including: 
a pixel defining layer (624), provided with a plurality of openings arranged in an array; 
an inorganic barrier layer (643-645), disposed in a part of the openings at a periphery of the pixel defining layer (624), the inorganic barrier layer comprising a first plurality of grooves spaced apart on a side of the inorganic barrier layer; 
an organic light-emitting material layer (627b), disposed in the part of the openings having the inorganic barrier layer, and formed on the inorganic barrier layer; and 
a thin film encapsulation structure (632), disposed on the pixel defining layer (624), the thin film encapsulation structure being filled in the first plurality of grooves and covering the organic light-emitting material layer (627b). (See FIG. 6).

With respect to claim 2, a surface of the thin film encapsulation structure (632) in contact with the organic light-emitting material layer (627b) of KIM is provided with a first plurality of protrusions cooperating with the first plurality of grooves.  
With respect to claim 3, the organic light-emitting material layer (627b) of KIM has a thickness less than a depth of the first plurality of grooves.  

With respect to claim 8, the display panel of KIM comprises of a display area (AA) and a border area (IAA) disposed around the display area (AA), and the part of the openings at the periphery of the pixel defining layer (624) is distributed in the border area.  
With respect to claim 9, As best understood by Examiner, the border area of KIM comprises a notched area.  
With respect to claim 10, KIM teaches a display terminal, comprising the display panel according to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘038 as applied to claim 2 above, and further in view of KIM et al. (US. Pub. No. 2014/0117336).
KIM ‘038 teaches the display panel as described in claim 2 above including a projection of a side of the inorganic barrier layer facing toward the organic light-emitting material layer (627b) on a longitudinal section of the display panel is of a zigzag shape; and an projection of the surface of the thin film encapsulation structure (632) in contact with the organic light-emitting material layer (627b) on the longitudinal section of the display panel is of a zigzag shape.  

However, KIM ‘336 teaches a display panel including: 
an inorganic barrier layer (131-133), disposed in a part of an openings at a periphery of a pixel defining layer (131a), the inorganic barrier layer comprising a first plurality of grooves spaced apart on a side of the inorganic barrier layer, 
wherein a projection of a side of the inorganic barrier layer facing toward the thin film encapsulation structure on a longitudinal section of the display panel is of a square zigzag shape; and an projection of the surface of the thin film encapsulation structure in contact with the inorganic barrier layer on the longitudinal section of the display panel is of a square zigzag shape. (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the inorganic barrier layer of KIM ‘038 having the square zigzag shape as taught by KIM ‘336 to minimizing spreading of material during the encapsulation process.   
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘038 as applied to claim 1 above, and further in view of LEE et al. (US. Patent No. 9,466,810).
KIM ‘038 teaches the display panel as described in claim 1 above including the inorganic barrier layer. 
Thus, KIM is shown to teach all the features of the claim with the exception of explicitly disclosing the inorganic material being silicon dioxide or silicon nitride.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the inorganic barrier layer of KIM ‘038 formed into a silicon dioxide or a silicon nitride film as taught by LEE ‘810 to simplify the process, since these inorganic materials are readily available. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘038 as applied to claim 1 above, and further in view of CHEN et al. (US. Pub. No. 2-18/0061728).
KIM ‘038 teaches the display panel as described in claim 1 above including the inorganic barrier layer having a thickness. 
Thus, KIM ‘038 is shown to teach all the features of the claim with the exception of explicitly disclosing the thickness of the inorganic barrier layer. 
However, CHEN teaches a display panel including an inorganic barrier layer (16’), wherein the inorganic barrier layer (16’) has a thickness (Hdam) from 0.34 µm to about 6.93 µm. (See FIG. 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the inorganic barrier layer of KIM ‘038 having the thickness as taught by CHEN to control the boundary of the organic layer during encapsulation.  
 
Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829